EXHIBIT B
225O00Mo-@R2OGOO00 = Ohi 41%8

Is | ROWED FROM VIDEO RECORDING |
ENT OF PASCO SHERIFF'S

ND PASCO COUNTY AUTHORITIES

 

 
T OF PASCO SHERIFF

Cert
oo.
=
=

SS
5 eet
oc
Sa
to
=
=
=
g
—
co
Lee
=
o
oO

ee

ee

iY

Sit

ee

en as

el i

. we F neanen: bol pongo i i
Mt Se poe he oe i

pa loon AE Nm ame 3 —

smmmreas | Say =
eg the =n

<i

 
WY ENTRY CF 4
PERSONNEL Wow
FROM PASCO egy

iG § a
bis
We
,

77} 9)
yy
H

Wy
Ui

NN

 

 

 

 

HH
Wy | l
}

 

 

 

 

 

 

 

 

 
225OOMoSkOTOOR Of il 41%8

] HEDIS FRO 8FE> Fay peep eve

he

ATs A WATITY tr TEVT ae 5

ad 4

re
means:

 

 
